United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Linda Temple, for the appellant
Office of Solicitor, for the Director

Docket No. 08-439
Issued: October 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2007 appellant filed a timely appeal from the September 12, 2007
merit decision of the Office of Workers’ Compensation Programs, which denied modification of
an earlier decision to terminate her compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation on the
grounds she refused an offer of suitable work.
FACTUAL HISTORY
On December 4, 1994 appellant, then a 44-year-old city carrier, filed a claim alleging that
she sustained an emotional condition as a result of her federal employment. The Office accepted

her claim for a temporary aggravation of depression and paid compensation for temporary total
disability.1
On July 13, 1998 the employer offered appellant a modified carrier position at the
Terminal Annex in downtown Denver. On July 20, 1998 the Office found this position suitable
and gave her 30 days to accept or explain her reasons for refusing.
Appellant’s clinical psychologist wanted a job analysis so she could address the
suitability of the offer. She stated she would not approve the job without an interview for
appellant. On July 20, 1998 appellant attended an interview with her new manager. However, it
did not take place at the Terminal Annex location, but in Commerce City, where the employer
was now offering her the position of purchasing clerk. An Office rehabilitation counselor
prepared a job analysis of the purchasing clerk position for appellant’s clinical psychologist, who
disapproved because of the length of the commute to Commerce City. When the Office asked
the employer to clarify the commuting issue, the employer explained that it was approximately
one hour’s drive from appellant’s home to the Terminal Annex in downtown Denver.
The Office found that appellant’s reason for not accepting the offered position was
unjustified and gave her 15 days to accept. On October 30, 1998 it terminated her compensation
under 5 U.S.C. § 8106(c)(2) for refusing a suitable job offer as a modified letter carrier. On
November 16, 1998 appellant’s clinical psychologist found that she was permanently
psychologically disabled and would not be able to function in any capacity within the U.S. Postal
Service.
The Board set aside the Office’s termination of compensation and returned the case
record to the Office for reconstruction and a de novo decision to protect appellant’s appeal
rights.2 The Office issued a de novo decision on March 16, 2001, again terminating her
compensation for refusing a suitable job as a modified letter carrier.
On July 13, 2001 an Office hearing representative set aside the termination of
compensation and remanded the case for further development of the medical evidence. A
conflict in medical opinion then arose when an Office second-opinion psychiatrist reported that
appellant was capable of returning to work in July 1998.3

1

OWCP File No. xxxxxx875. In a previous claim, OWCP File No. xxxxxx732, the Office accepted reactive
depressive disorder with associated anxiety.
2

Docket No. 99-1053 (issued July 24, 2000).

3

The Office supplied the psychiatrist with a statement of accepted facts finding that the job location at the
Terminal Annex in downtown Denver was within appellant’s commuting ability.

2

On March 1, 2002 an impartial medical specialist reviewed the job description for
modified letter carrier. He found that appellant was capable of returning to work under the
circumstances present for the job that the employer offered her in July 1998. The medical
specialist based his opinion, in part, on the work environment described in the job analysis for
the position of purchasing clerk in Commerce City. The physician stated:
“The environment of the 1998 offered workplace was described as being
‘exceptional’ because of the supervisor’s and coworkers’ ability to empathize
with and adapt to restrictions required by other employees. The job was described
as ‘low pressure … all duties would be tailored to [appellant’s] physical
restrictions.’ It was also noted that the supervisor himself had been disabled and
that the work environment was ‘warm and accepting.’”
On April 3, 2002 the Office terminated appellant’s compensation on the grounds that she
was capable of performing the offered job of modified letter carrier and failed to take the job
without justification. In decisions dated May 28, 2003 and September 12, 2007, it reviewed the
merits of her case and denied modification of its prior decision.
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act states that a partially
disabled employee who refuses to seek suitable work, or refuses or neglects to work after
suitable work is offered to, procured by, or secured for her is not entitled to compensation.4 The
Office has authority under this section to terminate compensation for any partially disabled
employee who refuses or neglects suitable work when it is offered. Before compensation can be
terminated, however, the Office has the burden of demonstrating that the employee can work,
setting forth the specific restrictions, if any, on the employee’s ability to work, and has the
burden of establishing that a position has been offered within the employee’s work restrictions,
setting forth the specific job requirements of the position.5 In other words, to justify termination
of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision, the Office has the
burden of showing that the work offered to and refused or neglected by appellant was suitable.6
As a penalty provision, section 8106(c)(2) must be narrowly construed.7
ANALYSIS
The Office terminated appellant’s compensation for wage loss on the grounds that she
refused the employer’s July 13, 1998 offer to return to work as a modified letter carrier at the
Terminal Annex in downtown Denver. However, after the July 13, 1998 offer was made, the
employer introduced a second position. Just as the Office made its finding that the position of
4

5 U.S.C. § 8106(c)(2).

5

Frank J. Sell, Jr., 34 ECAB 547 (1983).

6

Glen L. Sinclair, 36 ECAB 664 (1985).

7

Stephen R. Lubin, 43 ECAB 564, 573 (1992).

3

modified letter carrier was suitable, the employer interviewed her for a purchasing clerk position
in Commerce City. While it attempted to follow its suitable work procedures with respect to the
original position in downtown Denver, the employer, the Office rehabilitation counselor,
appellant and her clinical psychologist focused on returning appellant to a purchasing clerk
position in Commerce City. The employer interviewed appellant for that position, the Office
rehabilitation counselor prepared a job analysis for that position, her clinical psychologist
reviewed it and did not approve. The impartial medical specialist found the environment in
Commerce City supportive and the personnel empathetic. However, this was not the position the
Office reviewed when it made its July 20, 1998 finding of suitability and this was not the
position on which the Office based its termination of compensation.
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation. The employer prepared no written job offer for the Commerce City position. The
Office made no finding that the Commerce City position was suitable. It took appellant’s
reasons for not accepting the Commerce City position and found they did not justify her refusal
of the modified carrier position in downtown Denver. In the end, the Office invoked 5 U.S.C.
§ 8106(c)(2), a penalty provision, based on appellant’s refusal to accept a position that the
employer was no longer offering. The Board finds that the employer effectively withdrew its
July 13, 1998 offer for the modified letter carrier position at the Terminal Annex in downtown
Denver when it interviewed appellant for the purchasing clerk position in Commerce City.
For these reasons, the Board finds that the Office has not met its burden to justify the
termination of appellant’s compensation under 5 U.S.C. § 8106(c)(2). The Board will reverse
the Office’s September 12, 2007 decision denying modification of its prior decision.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation under 5
U.S.C. § 8106(c)(2).

4

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2007 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

